In re Gray, Joseph; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “D”, to the Court of Appeal, Fifth Circuit, No. 92-KW-1026.
Granted in part; denied in part. Relator’s request to have the charge against him quashed on prescription grounds is denied as the time limitations have been interrupted because of a finding that he is not competent to proceed. La.C.Cr.P. art. 579. However, his contention that he has been denied proper treatment for his mental condition is granted for the sole purpose of transferring the complaint to the district court for its prompt consideration. If the trial court determines relator is still unable to proceed, an order shall issue directing-that relator be committed to the Feliciana Forensic Facility until such time as he is found competent to proceed. La.C.Cr.P. art. 648.